Citation Nr: 0700474	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-03 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for residuals of 
sialadenitis and sialolithiasis, status post excision of the 
right submandibular gland and complex excision of stone from 
right submandibular duct with residual scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
1986. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado 
(the RO).

Procedural history

In an October 2002 rating decision, the RO denied service 
connection for status post excision of a stone in the right 
salivary gland with a residual scar (claimed as a lump in the 
neck).  The veteran perfected an appeal of that denial.

In a September 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and granted a 
noncompensable rating effective May 20, 2003.  The veteran 
disagreed with the assigned rating and in January 2005 
perfected an appeal by filing a VA Form 9.  

In September 2006, the veteran presented  testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

Issues not on appeal

Disagreement indicated
  
In the September 2003 rating decision, service connection was 
denied for residuals of a cold weather injury to the feet.  
The veteran perfected an appeal of that denial of service 
connection in the January 2005 VA Form 9.  However, in a 
December 2005 rating decision, service connection was granted 
for residuals of  frostbite injury to both feet, and 10 
percent disability ratings were assigned for each foot 
disability effective April 10, 2003.  To the Board's 
knowledge, the veteran has not disagreed with the assigned 
ratings or their effective dates.  This matter has 
accordingly been resolved.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].  
  
Also in the September 2003 rating decision, service 
connection was granted for tinnitus; a 10 percent disability 
rating was assigned.  The veteran disagreed with that 
determination, and the RO issued a Statement of the Case 
(SOC) in January 2005 as to that issue. In the veteran's 
January 2005 VA Form 9, he did not indicate that he was 
appealing the assignment of a 10 percent disability rating 
for tinnitus.  To the Board's knowledge, he has not filed a 
substantive appeal as to that issue, and at his September 
2006 hearing he did not indicate any interest in pursing that 
issue.  Accordingly, that issue is not within the Board's 
jurisdiction and it will be addressed no further herein.  See 
38 U.S.C.A. § 7105 (West 2002) ; 38 C.F.R. § 20.302 (2006).  

No disagreement indicated

In the September 2003 rating decision, service connection was 
granted for insomnia; a 10 percent disability rating was 
assigned effective April 10, 2003.  
In a March 2005 rating decision, the veteran's service-
connected insomnia was recharacterized as dysthymic disorder 
with a history of major depression and primary insomnia; a 30 
percent disability rating was assigned effective October 22, 
2003.  The veteran has not disagreed with those 
determinations.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

During the course of this appeal, the veteran has raised and 
the RO has decided numerous other issues, none of which have 
been appealed.  These include: the assignment of a 10 percent 
disability rating for hypertension; assignment of 
noncompensable disability ratings for erectile dysfunction 
and a laceration scar of the tip of the left middle finger; 
denial of increased ratings for service-connected 
hypertension and post-operative residuals of right inguinal 
hernia repair; denial of service connection for 
onychomycosis, renal insufficiency and left hand traumatic 
arthritis; denial of reopening of a claim for service 
connection for a low back condition; and a grant of  special 
monthly compensation based on loss of use of creative organ 
effective October 22, 2003.  To the Board's knowledge, the 
veteran has not disagreed with any of those determinations.  

In short, for the reasons and bases expressed above, the 
Board concludes that the only two issues on appeal are those 
listed on the first page of this decision and discussed 
below. 

Remanded issue

The issue of service connection for residuals of sialadenitis 
and sialolithiasis, status post excision of the right 
submandibular gland and complex excision of stone from right 
submandibular duct with residual scar is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  A May 2003 VA audiological examination shows that the 
veteran has an average pure tone threshold of 35 decibels in 
the right ear, with speech recognition ability of 96 percent; 
and average pure tone threshold of 34 decibels in the left 
ear, with speech recognition ability of 96 percent.

2.  A March 2005 VA audiological examination shows that the 
veteran has an average pure tone threshold of 36 decibels in 
the right ear, with speech recognition ability of 96 percent; 
and average pure tone threshold of 31 decibels in the left 
ear, with speech recognition ability of 96 percent.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral hearing loss, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the veteran's bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2006).

2.  The criteria for referral for increased disability rating 
for bilateral hearing loss on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

The veteran is seeking an increased rating for his service-
connected bilateral hearing loss.  As is described elsewhere 
in this decision, the remaining issue on appeal [entitlement 
to service connection for residuals of sialadenitis and 
sialolithiasis, status post excision of the right 
submandibular gland and complex excision of stone from right 
submandibular duct with residual scar], is being remanded for 
further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in 
August 2006, which was specifically intended to address the 
requirements of the VCAA.  That letter informed the veteran 
of the evidence necessary to establish increased rating for 
bilateral hearing loss.  Specifically, the veteran was 
informed that evidence of the following would be considered 
in determining the disability rating: nature and symptoms of 
the condition; severity and duration of the symptoms; and 
impact of the condition and symptoms on employment.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to identify or submit 
evidence pertaining to his bilateral hearing loss, such as 
on-going treatment records, including VA or other Federal 
treatment records; recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his bilateral hearing loss 
affected his ability to work; and statements discussing his 
disability symptoms from people who have witnessed how they 
affect him.   

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised in that letter that VA 
would provide assistance in obtaining evidence to support his 
claim.  Since the veteran was afforded the opportunity to 
identify evidence, the veteran was in essence informed that 
VA provide assistance in obtaining any such identified 
evidence.

As noted above, the letter informed the veteran that he could 
submit evidence pertaining to his claim and provided him with 
specific examples of types of relevant evidence.  The letter 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
claim because service connection has already been granted for 
this disability.  Furthermore, the RO addressed elements (4) 
and (5) in the August 2006 letter.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes VA and 
private medical records and a report of a May 2003 VA 
examination, which will be described below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2006).  In that regard, 
the veteran presented oral testimony at a hearing at the RO 
in September 2006 before the undersigned Veterans Law Judge, 
a transcript of which has been associated with the veteran's 
claims file.  

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific schedular criteria - bilateral hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2006).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2006).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2006).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2006).

Analysis

Initial matter - the need for another examination

The Board has reviewed all the evidence, including the 
veteran's testimony, the May 2003 VA examination report, and 
the March 2005 VA audiology consult.  

The Board has given thought as to whether another VA 
audiology examination is needed.  The veteran testified at 
the September 2006 hearing that his hearing loss had 
constantly gotten worse since service.  See hearing 
transcript, pages 12- 13.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Here, the veteran has merely made contentions to the 
effect that that his hearing loss has generally, and 
constantly, become worse.  However, the evidence, in 
particular the March 2005 VA audiology consultation report, 
does not suggest that the veteran's hearing loss has 
deteriorated to the extent that entitlement to a compensable 
rating may be reasonably inferred.  Thus, another examination 
is not necessary.  

The Board observes in this connection that if new 
examinations were to be ordered in cases, such as this, in 
which a veteran in essence contends that a service-connected 
disability is constantly becoming worse,  there would never 
be closure.  It is incumbent upon the veteran to present 
evidence which is supportive of his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  The veteran 
has not done so. 

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85 
(2006).  He essentially contends that his hearing loss 
disability has so severely compromised the quality of his 
life that monetary compensation is warranted.  

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The March 2005 VA audiology consult report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
40
45
36
LEFT
20
30
35
40
31

Puretone threshold averages were 36 decibels in the right ear 
and 31 decibels in the left.  Speech discrimination scores at 
that time were 96 percent in both ears.  This examination 
report yielded a numerical designation of I in the right ear 
(0 to 41 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination) and a 
numerical designation of I for the left ear (42 to 49 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

The May 2003 VA audiology examination report revealed the 
following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
40
40
35
LEFT
25
30
40
40
34

Puretone threshold averages were 35 decibels in the right ear 
and 34 decibels in the left.  Speech discrimination scores at 
that time were 96 percent in both ears.  This examination 
report yielded a numerical designation of I in the right ear 
(0 to 41 percent average puretone decibel hearing loss, with 
between 92 and 100 percent speech discrimination) and a 
numerical designation of I for the left ear (42 to 49 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 0 percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2006) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70dB or more at 2000 Hz, as would be required 
for application of table VIa under 38 C.F.R. § 4.86(b).  The 
veteran also does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in either ear.  Therefore, the rating under 38 C.F.R. § 4.85 
is the correct rating under the regulations for this veteran.  

In short, the medical evidence does not support a compensable 
evaluation for the veteran's bilateral hearing loss under any 
pertinent criteria.  

The Board has considered a April 2004 private audiological 
evaluation of record.  Some parts of the reports cannot be 
interpreted by the Board.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995).  The private report does, 
however, contain speech recognition scores.  Consideration of 
those speech discrimination scores, which reveal at worse 88 
percent in the right ear and 92 percent in the left ear, and 
consideration of the puretone threshold averages found on the 
March 2005 VA audiology consult (36 decibels in the right ear 
and 31 decibels in the left ear) and the May 2003 VA 
audiological examination (35 decibels in the right ear and 34 
decibels in the left ear) yielded a numerical designation of 
II in the right ear (0 to 41 average puretone decibel hearing 
loss, with between 84 and 90 percent speech discrimination) 
and a numerical designation of I for the left ear (0 to 41 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent, or 
noncompensable, is for assignment under Diagnostic Code 6100.

In short, all of the objective medical evidence of record 
indicates that a noncompensable disability rating has been 
correctly assigned by the RO.

The Board has also considered the testimony presented by the 
veteran at his September 2006 hearing and the May 2004 
statement of the veteran's friend, explaining why they 
believe that his hearing loss warrants an increased 
evaluation.  The Board has no reason to doubt the veteran's 
and his friend's statements, especially as they relate to 
diminished enjoyment in certain activities and difficulties 
at work.  It is clear from the evidence of record that the 
experiences hearing loss; indeed, service connection would 
not have been granted if hearing loss did not exist.  See 
38 C.F.R. § 3.385 (2006).  However, the medical evidence does 
not show that his service-connected bilateral hearing loss is 
at a level greater than that encompassed by a noncompensable 
rating under the provisions of 38 C.F.R. 
§ 4.85 and/or § 4.86.   

As the Court observed in the Lendenmann case, "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, the 
application of the schedule establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.

Moreover, as noted above in the Introduction section of this 
decision, the veteran is also service connected for tinnitus, 
and a 10 percent rating as been assigned for that disability.  
The veteran is not competent to distinguish between the 
problems caused by the hearing loss and those caused by the 
tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss.

Fenderson considerations

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the veteran's 
service-connected hearing loss has not changed appreciably 
since the veteran filed his claim.  There are no medical 
findings or other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection, May 20, 2003.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the January 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
bilateral hearing loss.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  Although 
the veteran testified that he had difficulty hearing those 
with whom he comes into contact at work, especially since 
some of them could not speak very loudly, there is no 
indication that he had not missed any work because of his 
bilateral hearing loss, and there is nothing in the current 
evidence of record to indicate that bilateral hearing loss 
causes unusual impairment.  As was discussed above, he is 
also service connected for tinnitus and a 10 percent rating 
has been assigned for that disability.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) disability rating for his 
service-connected bilateral hearing loss.  The claim is 
therefore denied.


ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss is denied.





	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to service connection for residuals of 
sialadenitis and sialolithiasis, status post excision of the 
right submandibular gland and complex excision of stone from 
right submandibular duct with residual scar.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.

Reason for remand

VA medical opinion

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, it is necessary to obtain a medical 
opinion as to whether there is a nexus between the claimed 
disability and his active service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).

A service medical record indicates that on December 4, 1984 
the veteran complained of a sore throat and right ear pain 
and that physical examination showed he had "positive 
exudate and positive signs of clear fluid sacks".  The 
veteran contends that this is indicative of the disorder for 
which he is now seeking service connection, sialadenitis and 
sialolithiasis, status post excision of the right 
submandibular gland and complex excision of stone from right 
submandibular duct with residual scar.  

Although the service medical records do not indicate with any 
specificity that the currently claimed disability was present 
in service, or that the entry relied upon the veteran in any 
was is related to the claimed disability, the Board cannot 
discount the veteran's contention out of hand.  This case 
thus presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
Under such circumstances, a medical nexus opinion is 
necessary.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must arrange for review of the 
file by an appropriately qualified 
physician.  The reviewer should provide 
an opinion as to the following: (1) 
whether the findings noted in the 
December 4, 1984 service medical record 
involved the salivary gland; and (2) if 
the answer to question (1) is yes, 
whether it is as least as likely as not 
that the current salivary gland 
disability is related to such findings 
noted in service; and (3) regardless of 
the answers to the previous questions, 
whether the veteran's current salivary 
gland disability is as least as likely as 
not related to his military service.  If 
the reviewer deems it to be necessary, 
the veteran should undergo physical 
examination.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

2.  Thereafter, VBA must readjudicate the 
issue remaining on appeal.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


